

117 S2697 IS: Due Process Continuity of Care Act
U.S. Senate
2021-08-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2697IN THE SENATE OF THE UNITED STATESAugust 10, 2021Mr. Cassidy (for himself, Mr. Merkley, and Mr. Markey) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XIX of the Social Security Act to remove the Medicaid coverage exclusion for inmates in custody pending disposition of charges, and for other purposes.1.Short titleThis Act may be cited as the Due Process Continuity of Care Act.2.Removal of inmate limitation on benefits under Medicaid(a)In generalThe subdivision (A) of section 1905(a) of the Social Security Act (42 U.S.C. 1396d(a)) following paragraph (31) of such section is amended by inserting or, at the option of the State, while in custody pending disposition of charges after patient in a medical institution.(b)Effective dateThe amendment made by subsection (a) shall take effect on the 1st day of the 1st calendar quarter that begins after the date that is 60 days after the date of the enactment of this Act and shall apply to items and services furnished for periods beginning on or after such date.3.Planning grants(a)In generalThe Secretary shall award planning grants to at least 10 States to support providing medical assistance under the State Medicaid program to individuals who are eligible for such assistance as a result of the amendment made by section 2(a). The grants shall be used to prepare an application that meets the requirements of subsection (b).(b)Application requirementsIn order to be awarded a planning grant under this section, a State shall submit an application to the Secretary at such time and in such form and manner as the Secretary shall require, that includes the following information along with such additional information, provisions, and assurances, as the Secretary may require:(1)A proposed process for carrying out each of the activities described in subsection (c) in the State.(2)A review of State policies regarding the population of individuals who are eligible for medical assistance under the State Medicaid program as a result of the amendment made by section 2(a) with respect to whether such policies may create barriers to increasing the number of health care providers who can provide items and services for that population.(3)The development of a plan, taking into account activities described in subsection (c)(2), that will ensure a sustainable number of Medicaid-enrolled providers under the State Medicaid program that can offer a full array of treatment and services to the patient population described in paragraph (2) as needed. Such plan shall include the following:(A)Specific activities to increase the number of providers that will offer physical health treatment, as well as services related to behavioral health treatment, including substance use disorder treatment, recovery, or support services (including short-term detoxification services, outpatient substance use disorder services, and evidence-based peer recovery services).(B)Milestones and timeliness for implementing activities set forth in the plan.(C)Specific measurable targets for increasing the number of providers under the State Medicaid program who will treat the patient population described in paragraph (2).(4)An assurance that the State consulted with relevant stakeholders, including the State agency responsible for administering the State Medicaid program, Medicaid managed care plans, health care providers, law enforcement personnel, officials from jails, and Medicaid beneficiary advocates, with respect to the preparation and completion of the application and a description of such consultation.(c)Activities describedFor purposes of subsection (b)(1), the activities described in this subsection are the following:(1)Activities that support the development of an initial assessment of the health treatment needs of patients who are in custody pending disposition of charges to determine the extent to which providers are needed (including the types of such providers and geographic area of need) to improve the number of providers that will treat patients in custody pending disposition of charges under the State Medicaid program, including the following:(A)An estimate of the number of individuals enrolled under the State Medicaid program who are in custody pending disposition of charges.(B)Information on the capacity of providers to provide treatment or services to such individuals enrolled under the State Medicaid program, including information on providers who provide such services and their participation under the State Medicaid program.(C)Information on the health care services provided under programs other than the State Medicaid program in jails to individuals who are in custody pending disposition of charges.(2)Activities that, taking into account the results of the assessment described in paragraph (1) with respect to the provision of treatment or services under the State Medicaid program, support the development of State infrastructure to recruit or contract with prospective health care providers, provide training and technical assistance to such providers, and secure a process for an electronic health record system for billing to reimburse for services provided by the correctional facility, outpatient providers, medical vendors, and contracted telehealth service providers to patients who are in custody pending disposition of charges that are compliant with applicable requirements and regulations for State Medicaid programs. (3)Activities that ensure the quality of care for patients who are in custody pending disposition of charges, including formal reporting mechanisms for patient outcomes, and activities that promote participation in learning collaboratives among providers treating this population.(d)Geographic diversityThe Secretary shall select States for planning grants under this section in a manner that ensures geographic diversity. (e)FundingOut of any money in the Treasury not otherwise appropriated, there are appropriated to the Secretary to carry out this section, $50,000,000, to remain available until expended. (f)DefinitionsIn this section:(1)Medicaid programThe term Medicaid program means, with respect to a State, the State program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) including any waiver or demonstration under such title or under section 1115 of such Act (42 U.S.C. 1315) relating to such title. (2)SecretaryThe term Secretary means the Secretary of Health and Human Services.(3)StateThe term State has the meaning given that term for purposes of title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) in section 1101(a)(1) of such Act (42 U.S.C. 1301(a)(1)).